EXHIBIT 11 COMPUTATION OF LOSS PER SHARE (in thousands, except per share data) (a) Computation of the weighted average number of shares of common stock outstanding for the fiscal years ended the years ended December 31, 2008, 2009 and 2010. Shares ofCommon Stock Weighted Shares Outstanding January 1, 2008 to December 31, 2008 Shares issued on exercise of stock options 27 13 Shares issued under Directors Stock Plan 12 6 Shares issued in connection with purchase of assets of Airdesk, Inc. Shares issued in connection with purchase of Ublip, Inc. Total January 1, 2009 to December 31, 2009 Shares issued on exercise of stock options 44 22 Shares issued under Directors Stock Plan 25 14 Shares issued in connection with debt conversion Treasury share repurchase ) ) Total January 1, 2010 to December 31, 2010 Shares issued on exercise of stock options 39 6 Shares issued under Directors Stock Plan 16 9 Shares issued in connection with debt conversion - - Treasury share repurchase ) ) Total (b) Computation of Loss per Share Computation of loss per share is net loss divided by the weighted average number of shares of common stock outstanding for the years ended December 31, 2008, 2009 and 2010. Net loss $ ) $ ) $ ) Weighted average number of shares of common stock outstanding Basic and diluted loss pershare $ ) $ ) $ )
